         Case 1:20-cv-01630-JEB Document 15-1 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                  Case No. 1:20-cv-1630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


                          DECLARATION OF KAREN L. LOEWY

       Pursuant to Local Rule 83.2(d), I, Karen L. Loewy, submit this declaration in support of

my application for leave to appear and practice in this case pro hac vice:

       1.      My full name is Karen Lee Loewy.

       2.      I am Senior Counsel with Lambda Legal Defense and Education Fund, Inc.

       3.      My office is located at 120 Wall Street, 19th Floor, New York, NY 10005-3919.

My office telephone number is (212) 809-8585.

       4.      I am admitted to practice law by the following bars and courts: Commonwealth of

Massachusetts (#647447) and the State of New York (#5145883); the U.S. Supreme Court; the

U.S. Courts of Appeals for the First, Second, Third Fourth, Fifth, and Seventh Circuits; the U.S.

District Court for the District of Colorado, the District of Massachusetts, the Northern District of

Illinois, and the Southern District of New York; and the U.S. Tax Court.

       5.      I am currently in good standing with all bars to which I have been admitted.

       6.      I have never been disciplined by any bar, and there are no disciplinary proceedings

pending against me as a member of the bar in any jurisdiction.
        Case 1:20-cv-01630-JEB Document 15-1 Filed 06/22/20 Page 2 of 2




       7.     I have not been admitted pro hac vice in this Court within the last two years.

       8.     I currently practice law in an office located in New York, New York.

       I certify under the penalty of perjury that the foregoing is true and correct.


Dated this 22nd day of June, 2020.
                                                              Karen L. Loewy




                                                 2
